MEMORANDUM OPINION
No. 04-04-00523-CV
IN RE GIGNAC & ASSOCIATES
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	July 28, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	On July 22, 2004, relator filed a petition for writ of mandamus. This court has determined that
the relator is not entitled to the relief sought. Therefore, the petition is DENIED. Tex. R. App. P.
52.8(a). 
							PER CURIAM

1.  This proceeding arises out of Cause No. CC-02-132, styled Jim Hogg County Independent School District
v. D. Wilson Construction Co., Victoria Air Conditioning, Ltd., and Raymond Gignac d/b/a Gignac & Associates,
pending in the 229th Judicial District Court, Jim Hogg County, Texas, the Honorable Alex W. Gabert presiding.